DETAILED ACTION
This communication is responsive to application 16/179,993 filed 4 Nov 2018.
The instant application has a total of 7 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of priority document TW107113712 is received with date of 04/23/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 USC 112(b) as lacking antecedent basis. Claim 3 recites the limitation "The method of claim 1, wherein the date".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not disclose or properly introduce a date. 
Claim 4 is rejected under 35 USC 112(b) as lacking antecedent basis. Claim 4 recites the limitation "The method of claim 1, wherein the wind direction".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not disclose or properly introduce a wind direction. 
Claims 1 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Particularly, claims recite “a suggestion for whether to issue an air pollution alert” it is unclear how the term suggestion is objectively resolved. Examiner interprets the functionality to convey some threshold value.
Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Particularly, claim 2 recites “wherein the air pollution data comprises… temperature, …, wind speed, wind direction, and a date”. How can data described as pollution (i.e., particulate) be conveyed as any of temperature, wind speed, wind direction, and a date? This amounts to terminology inconsistent with accepted meaning. Examiner gives weight to PM2.5 concentration and conceivably humidity since it implies water vapor which is a type of particle matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies guidance set forth in MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes - all claims 1-7 are a method which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes - the claim recites an abstract idea being that of combining XGBoost and LSTM for modeling air pollution with classification and regression. In particular, limitations disclose: 
providing air pollution data to perform an eXtreme Gradient Boosting (XGBoost) regression algorithm for obtaining a XGBoost prediction value; 

providing the air pollution data to perform a Long Short-Term Memory (LSTM) algorithm for obtaining an LSTM prediction value; 

combining the air pollution data, the XGBoost prediction value and the LSTM prediction value to generate air pollution combination data; 

performing an XGBoost classification algorithm to obtain a suggestion for whether to issue an air pollution alert; and 

performing the XGBoost regression algorithm on the air pollution combination data to obtain an air pollution prediction value

The limitation of combining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. This is because there is no indication of how the combining is performed. Accordingly, one may just combine them by mental tally or by giving full weight to a min/max or winner-take-all approach. For example, if XGBoost yields a score of 96 and LSTM yields a score of zero, the combination is simply 96+0=96, combined mentally. The instant specification [0007] posits the invention as combining the elements XGBoost, LSTM, and pollution, however, the reader is left to guess about how applicant has achieved such a feature. Nothing in the claim element precludes the step from practically being performed in the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No - the judicial exception is not integrated into a practical application. Although the claim recites that the functionality includes “providing air pollution data” and “issue an air pollution alert”, these are insignificant extra-solutionary activities per MPEP 2106.05(g). Specifically, providing air pollution data is pre-solutionary as mere data-gathering, and the alert is post-solutionary as adjusting an alarm limit variable. Pollution is generally considered with respect to some amount/value and alerting the public has been the domain of weather forecasters for ages. Additional elements of classification and regression are known as evidenced by Pan, Bingyue as noted below, [P.2 Sect.2 ¶2]. In view of the foregoing, additional elements are not integrated into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No - as already noted, the additional elements are identified with respect to MPEP 2106.05(g) as insignificant extra-solutionary activities. Such elements have routinely been found by the courts as not amounting to significantly more than the judicial exception (abstract idea). For example, see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (adjusting alarm limit values); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-92 (Fed. Cir. 2015) (gathering statistics amounted to mere data gathering). When claim language provides only a result-oriented solution, without substantive or meaningful detail for how it is accomplished, then the claims do not contain an inventive concept. Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-7.
Dependent claim 2 discloses the air pollution data comprises PM2.5 concentration etc. This is again considered mere data gathering as pre-solutionary activity regarding type of data collected. 
Dependent claims 3-4 disclose a 2-dimensional coordinate (cosθ, sinθ) with respect to θ being date of year or wind direction. The 2-dimensional input is merely a requisite format of XGBoost, this is evidenced by Teinemaa [P.8 Sect4.1 ¶2]. As such, this is more akin to normal conditioning of data than an inventive concept or significantly more. Remainder of the limitations simply described the type of input data being gathered.
Dependent claim 5 discloses that the combination of XGBoost, LSTM, and air pollution is in vector format. What is the format the vectors? Particularly, where are the applicant’s XGBoost vectors? Is applicant attempting to convey an attention mechanism? And if so, then what data is transformed with particularity? The element of vector format by itself does not seem to convey anything beyond continuous data (vectors being found in nearly any introductory programming textbook), and the combining of such is considered part of the abstract idea.
Dependent claims 6-7 disclose the alert is issued subject to some value or greater than a predetermined value. As already noted, this is the subject of adjusting an alarm limit which is insignificant post-solutionary activity.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Pan, Bingyue, “Application of XGBoost algorithm in hourly PM2.5 concentration prediction”, hereinafter Pan, in view of
Le et al., “Real-time Air Pollution prediction model based on Spatiotemporal Big data”, hereinafter Le, arXiv: 1805.00432v1
With respect to claim 1, Pan teaches: 
	A method for predicting air quality with the aid of machine learning models {Pan discloses machine learning system and technique [P.2 Sect.2] to model air quality and pollution [Abstract]}, comprising: 
(A) providing air pollution data to perform an eXtreme Gradient Boosting (XGBoost) regression algorithm for obtaining a XGBoost prediction value; {Pan discloses “XGBoost algorithm” and regression for prediction of PM2.5 air pollution, [P.2-3 Sect.2-4]. Input is observed values. See also [Abstract] and Fig 2 graphed values}
(E) performing the XGBoost regression algorithm on the air pollution combination data to obtain an air pollution prediction value. {Pan discloses “predict values” of air pollution PM2.5 which are denoted y-hat [P.3 Sect4.1 ¶2]. Figure 2 graphs XGBoost prediction values. Further, XGBoost is detailed as a regression tree [P.2 Sect2.1 ¶2]. This is consistent with functionality of XGBoost which was introduced in a paper which is noted merely for the sake of convenience and background: Chen et Guestrin “XGBoost: A Scalable Tree Boosting System”}
However, Pan does not disclose “LSTM”
Le teaches:
(B) providing the air pollution data to perform a Long Short-Term Memory (LSTM) algorithm for obtaining an LSTM prediction value; {Le discloses “LSTM algorithm” [P.2 LeftCol ¶2] for air pollution prediction values. The LSTM is formulated per equations [P.4 LeftCol]}
(C) combining the air pollution data, the XGBoost prediction value and the LSTM prediction value to generate air pollution combination data; {Le discloses combination of models for air pollution clearly illustrated Fig 6 which comprises LSTM and neural network. [P.3-4 Sect.B] “combination of LSTM and Neural Network to evaluate the relationship of weather factor to air pollution prediction model”}

    PNG
    media_image1.png
    417
    762
    media_image1.png
    Greyscale

Le does not disclose the combination of models is between LSTM and “XGboost”. However, both LSTM (as taught by Le) and XGboost (as taught by Pan) are known for modeling air pollution, thus being highly analogous. Further, a combination of modeling techniques is taught by Le. Accordingly, one of ordinary skill in the art would have considered it obvious prior to the effective filing date to substitute the neural network of Le for the XGboost of Pan in combining among class of model for the motivation that XGboost is a newer class of model which provides a multitude of performance gains such as scalability, prevention of over-fitting the model, and temporal resolution of hourly prediction (Pan [P.2 Sect.2]). 
(D) performing an XGBoost classification algorithm to obtain a suggestion for whether to issue an air pollution alert; and {Le [P.1 ¶1-2] “alert to their citizens if there is a pollution index which excesses the quality threshold” where threshold is with respect to classification label [P.3 ColBrk] “classify air pollution values to be Good (for health), Moderate or Unhealthy… value is then compared to the air quality threshold to get the true labels”} 
However, Le does not disclose the alert classification is specifically performed by XGBoost. 
As already noted, Pan discloses “XGBoost” and further describes this with respect to classification per [P.2 Sect.2 ¶2]. The natural application of pollution prediction is to provide an indication of health hazard. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the XGBoost classification of Pan for the alert classification described by Le as applying known technique to a known method to yield predictable results. Benefits of applying XGBoost are the same as already noted, applied mutatis mutandis.

With respect to claim 2, the combination of Pan and Le teaches the method of claim 1, wherein 
	the air pollution data comprises PM2.5 concentration, temperature, humidity, wind speed, a wind direction, and a date. {Pan is so-titled “PM2.5 concentration” with replete reference, e.g., [P.3 Sect4.1 ¶1] “predicted and observed PM2.5 concentration values”. Additionally, Le illustrates PM2.5 per Figs 1 and 8 akin to the instant application Fig 1. Le provides further detail regarding additional variables in the alternative as comprising}

With respect to claim 6, the combination of Pan and Le teaches the method of claim 1, wherein 
	the suggestion for whether to issue an air pollution alert comprises an air pollution alert value. {Le [P.3 RtCol ¶1] “Good (value ≤ 15), Moderate (15 < value ≤ 35), Unhealthy (35 < value ≤ 75) or Hazardous (value > 75)” value describing health hazard of air pollution so as to [P.1 ¶1] “alert to their citizens if there is a pollution index which excesses…”}

With respect to claim 7, the combination of Pan and Le teaches the method of claim 1, wherein 
	when an air pollution alert value is greater than a predetermined value, the air pollution alert is issued. {Le [P.1 ¶1] “…excesses the quality threshold” again as [P.3 RtCol ¶1] “air quality threshold” as is conveyed by the operands <, ≤, > bounding range of the values. See also [P.1 ¶2] “make warning”. Additionally, examiner notes that use of the term when is a contingent limitation which is not further limiting as the condition of when may not be met}

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Le in view of:  
Deters et al., “Modeling PM2.5 Urban Pollution Using Machine Learning and Selected Meteorological Parameters”, hereinafter Deters, and further in view of 
Taylor et al., “Particulate Matter Estimation from Photochemistry: A Modelling Approach using Neural Networks and Synoptic Clustering”, hereinafter Taylor.
With respect to claim 3, the combination of Pan and Le teaches the method of claim 1. Deters teaches wherein 
	the date is expressed with a 2-dimensional coordinate (cosθ, sinθ) , where θ = (x / 365) * 360, and x indicates a date index within one year. {Deters [P.4 Sect3.2] Eq.(1) is 2-dim coordinate (y, x) as is noted per claim 4}
	However, Deters does not disclose a variation thereof to comprise date index within one year.
	Taylor discloses [P.2075 ¶2] “NN Training… the day of the year (DOY; an index running from 1 to 365 or 366 in the case of a leap year), and the sine and cosine of the DOY as inputs”, again at [P.2073] “Sin(DOY) and Cos(DOY)”.
	Taylor and Deters are directed to machine learning models for air pollution thus being analogous. A person having ordinary skill in the art would have considered the temporal input of Taylor as an obvious variant of Deters Eq.(1) to account for temporal resolution of Le’s spatiotemporal data. This is suggested by Deters who describes discrete analysis as “day-by-day” (Deters [P.4 ¶2]) and whom further provides rationale being to “aid in qualifying the true robustness… day-by-day shifts, which represent the degree of freedom of parameters related to readings of the previous day(s)” (Deters [P.12 ¶1], Fig 9). This is reflected by Taylor per “In constructing a model of PM in terms of chemical, meteorological and/or temporal parameters, it is important to understand how PM co-varies (i.e., correlates) with each of them” (Taylor [P.2068 ¶4]). More generally, benefit is described “can help increase the spatiotemporal coverage and representivity of existing air quality monitoring networks enabling them to contribute more data… daily analysis of atmospheric circulation and synoptic pattern categorization is also something readily available and easy to obtain from daily meteorological bulletins” (Taylor [P.2080-81 Conc]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Le in view of Deters. 
With respect to claim 4, the combination of Pan and Le teaches the method of claim 1. Deters teaches wherein 
	the wind direction is expressed with a 2-dimensional coordinate (cosθ, sinθ), wherein θ indicates a wind direction angle. {Deters [P.4 Sect3.2] Eq.(1) is 2-dim coordinate (y, x) as claimed}

    PNG
    media_image2.png
    252
    742
    media_image2.png
    Greyscale

	Deters is directed to air pollution modeling with boosted trees thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe wind pollution as detailed by Deters in combination with Pan and Le for the motivation being “provides a more accurate feature representation of the data for wind direction… machine learning models that improve performance if there are continuous relationships between parameters (optimization: smoother clustering task) [26]. This transformation ensures both valid and more informative representation of the original data” (Deters [P.4 Sect3.2 ¶1]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Le in view of:  
Chen et Guestrin, “XGBoost: A Scalable Tree Boosting System”, hereinafter Chen, and further in view of 
Teinemaa et al., “Temporal Stability in Predictive Process Monitoring”, hereinafter Teinemaa, arXiv: 1712.04165v1
With respect to claim 5, the combination of Pan and Le teaches the method of claim 1, wherein 
	the air pollution combination data is generated by combining the air pollution data, the XGBoost prediction value and the LSTM prediction value in vector formats. {Le discloses wherein [P.4 ¶1] “xt is the input vector to the LSTM” is LSTM vector format which describes values of air pollution being modeled}. 
However, Le does not disclose XGBoost with vector format thereof. Pan discloses XGBoost as is already noted. However, Pan does not disclose vector format of XGBoost. The nature of XGBoost is that it computes over continuous features and produces continuous score which suggests a vector format. Evidence is noted per Chen [P.2 Sect2.1 ¶1], [P.3 Sect3.1 ¶1]. Thus, it is posited that XGBoost vector limitation is satisfied by inherency. However, should the applicant disagree, examiner notes additional support of Teinemaa. 
Teinemaa teaches [Abstract] “XGBoost and LSTM neural networks exhibit the highest temporal stability” with [P.9] Table 1 detailing XGB_index & XGB_agg which entail [P.4 ¶1] “producing feature vectors of the same size independently of the prefix length… we can feed all the encoded prefixes into a single classifier, as the length of the feature vector does not depend on the prefix length”. 
	Both Chen and Teinemaa are analogous by way of describing XGBoost. Particularly, Teinemaa considers both XGBoost and LSTM in the context of temporal stability. One having ordinary skill in the art would have considered it obvious to describe the vector format as claimed according to the inherency of Chen or alternatively as described by Teinemaa for the motivation of temporal stability evaluation (Teinemaa [P.6-7 Sect.3], [P.18 Sect.5]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Examiner notes that the prevalence of art in this subject matter appears to be largely Eastern with scarce translation into English.
CN108009674A “Air PM2.5 concentration prediction methods based on CNN and LSTM fused neural networks” University Shanghai



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124